Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146627-8(49)(52)(53)                                                                                    Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  _________________________________________
  AHMED CHAKKOUR,
          Petitioner-Appellee,
  v                                                                SC: 146627
                                                                   COA: 309854
                                                                   Wayne CC: 11-104461-PP
  TONYA CHAKKOUR,
           Respondent-Appellant.

  _________________________________________/
  TONYA CHAKKOUR,
           Plaintiff-Appellant,
  v                                                                SC: 146628
                                                                   COA: 310006
                                                                   Wayne CC: 11-103999-DM
  AHMED CHAKKOUR,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration of the motion for
  peremptory reversal is GRANTED. The motion for reconsideration of this Court’s
  March 22, 2013 order is considered, and it is DENIED, because it does not appear that
  the order was entered erroneously. The motion for peremptory reversal is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2013                      _________________________________________
         d0423                                                                Clerk